Title: To Benjamin Franklin from Edmund Quincy, Junior, 5 November 1764
From: Quincy, Edmund Junior
To: Franklin, Benjamin


Worthy Sir
Boston Novr: 5th: 1764
I had not deferrd doing myself the Pleasure of writing you for some time past on the Subject I mentiond to you when here, but the Loss of my Wife, besides several Avocations has prevented, nor should I have troubled you now, but to inform you that I publish’d in Edes & Gills paper last Post Day a Letter from my Bro’ Huske to the Committee of Merchants here; a Gentleman has in this days paper Remark’d upon it in which he insinuates that as a person of Figure he describes &c. as the principal Author and Abetter of this mushroom Policy is intended for One in Philadelphia; since which I hear some Persons not acquainted supposd Mr. Huske pointed at You, I know it can be only guess Work, and I beg you to be assured He means a person now Residing in London whose treatise on the Subject I hope soon to receive and shall forward it You. Interim I have the Honor to be with perfect Esteem and Regard Sir your most Obedient Humble Servant
Edm: Quincy Jr
The Honble: Benjamin Franklin Esq
